FILED
                             NOT FOR PUBLICATION                            APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-10425

               Plaintiff - Appellee,              D.C. No. 4:07-CR-00707-DLJ

  v.
                                                  MEMORANDUM *
VICTOR GUSTAVO ROMERO-
ABRAJAN,

               Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Northern District of California
                     D. Lowell Jensen, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Victor Gustavo Romero-Abrajan appeals from the 60-month sentence

imposed following his guilty-plea conviction for being a deported alien found in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Romero-Abrajan contends that the district court erred when it applied a 16-

level “crime of violence” adjustment under U.S.S.G. § 2L1.2(b)(1)(A)(ii), based on

his prior conviction for inflicting corporal injury on a spouse, in violation of

California Penal Code § 273.5. Romero-Abrajan’s argument is foreclosed by

United States v. Laurico-Yeno, 590 F.3d 818, 823 (9th Cir. 2010) (holding that a

conviction under California Penal Code § 273.5 is categorically a “crime of

violence” under the Guidelines because the offense requires the intentional use of

physical force against the person of another).

      AFFIRMED.